DETAILED ACTION
This office action is a response to an amendment filed on 08/10/2021.
Claims 7, 10, 11, 13-15, 20-22, and 24 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 8, 9, 12, 16-19 and 23 have been cancelled. 
Claims 7, 14, and 15 have been amended. 
Claim 24 has been newly added.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration based upon the amendment submitted on 08/10/2021, when reading claims in light of the specification and arguments, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.
Prior art references of recorded in combination teach each of these features;
Wang et al. (US 20200107304 A1) teaches method for transmitting signal for indicating a resource or frequency hopping for communicating with second node.
Yin et al. (US 20190052421 A1) teaches device to determine frequency hopping method of configuring multi-slot PUCCH.
Salem et al. (US 20190075581 A1) teaches method and device for uplink transmission in unlicensed spectrum. 

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claims 7, 14, 15 and 24; specifically to the other limitations with the combination of including;  

“a transmitter that transmits uplink control information using an uplink control channel; and a processor that controls, based on information transmitted from the base station, application of intra-slot frequency hopping for the uplink control channel, or   inter-slot frequency hopping for the uplink control channels wherein, in the information transmitted from the base station, the application of intra-slot frequency hopping for the uplink control channel and the application of inter-slot frequency hopping for the uplink control channel are set separately, and wherein, when the intra-slot frequency hopping is enabled between a first part and a second part in a slot, the processor determines a number of symbols for the uplink control channel in the first part and the second part based on an integer value obtained by applying a floor function to half of the number of symbols for the uplink control channel per slot.”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018Response Date
Dependent claims 10, 11, 13, 20-22 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/KYAW Z SOE/Primary Examiner, Art Unit 2412